DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10950529. Although the claims at issue are not identical, they are not patentably distinct from each other because  the cross-sectional width of the neck portion as recited in the claims of the US Patent ‘529 is obvious to an artisan that the feature is similar to the cross-sectional width of an interface between the electrical contact and the first surface of the first insulation layer as recited in the present application.
As to claim 1, claims 1-20 of US Patent ‘529 discloses:
1. A semiconductor device package, comprising: a substrate having a first surface; a first insulation layer disposed on the first surface of the substrate and having a first surface facing away from the substrate; and an electrical contact disposed on the first surface of the substrate wherein a cross-sectional width of an interface between the electrical contact and the first surface of the first insulation layer is greater than a cross-sectional width of a portion of the electrical contact, and wherein the portion of the electrical contact and the first surface of the first insulation layer are substantially at a same elevation.  

As to claim 2, claims 1-20 of US Patent ‘529 discloses:
2. The semiconductor device package of claim 1, wherein the portion of the electrical contact is spaced from the first insulation layer.  

As to claim 3, claims 1-20 of US Patent ‘529 discloses:
3. The semiconductor device package of claim 1, further comprising a first electronic component disposed on the first surface of the substrate and has a surface exposed from the first surface of the first insulation layer.  

As to claim 4, claims 1-20 of US Patent ‘529 discloses:

4. The semiconductor device package of claim 3, wherein the surface of the electronic component is substantially coplanar with the first surface of the insulation layer.  

As to claim 5, claims 1-20 of US Patent ‘529 discloses:
5. The semiconductor device package of claim 1, further comprising a first electronic component disposed on the first surface of the substrate and a second electronic component disposed on a second surface of the substrate, wherein the second surface of the substrate is opposite to the first surface of the substrate, and wherein the second electronic component overlaps the first electronic component from a top view perspective.  

As to claim 6, claims 1-20 of US Patent ‘529 discloses:
6. The semiconductor device package of claim 5, further comprising a cavity formed on the first surface of the first insulation layer and adjacent to the electrical contact, wherein the second electronic component overlaps the cavity from the top view perspective.  

As to claim 7, claims 1-20 of US Patent ‘529 discloses:
7. The semiconductor device package of claim 6, wherein a distance between the first electronic component and a sidewall of the substrate is greater than a distance between the second electronic component and the sidewall of the substrate.  

As to claim 8, claims 1-20 of US Patent ‘529 discloses:
8. The semiconductor device package of claim 5, wherein a thickness of the second electronic component is greater than a thickness of the first electronic component.  

As to claim 9, claims 1-20 of US Patent ‘529 discloses:
9. The semiconductor device package of claim 8, further comprising a second insulation layer disposed on the second surface of the substrate and encapsulating the second electronic component, wherein the first insulation layer comprises an encapsulation material between the first electronic component and the substrate and the second insulation layer comprises the encapsulation material between the second electronic component and the substrate.  

As to claim 10, claims 1-20 of US Patent ‘529 discloses:
10. The semiconductor device package of claim 5, further comprising a second insulation layer disposed on the second surface of the substrate and encapsulating the second electronic component and a conductive layer covering the second insulation layer, the substrate and the first insulation layer, wherein a distance between the first electronic component and the conductive layer is greater than a distance between the second electronic component and the conductive layer.  

As to claim 11, claims 1-20 of US Patent ‘529 discloses:
11. A semiconductor device package, comprising: a substrate having a first surface; an electrical contact disposed on the first surface of the substrate; and a first insulation layer disposed on the first surface of the substrate and encapsulating the electrical contact, wherein the first insulation layer includes a cavity adjacent to the electrical contact, and wherein a depth of the cavity is equal to or greater than a half of a thickness of the first insulation layer.  

As to claim 12, claims 1-20 of US Patent ‘529 discloses:
12. The semiconductor device package of claim 11, further comprising a first electronic component disposed on the first surface of the substrate and encapsulated by the first insulation layer, wherein the first electronic component comprises a surface facing away from the substrate and the first insulation layer comprises a surface facing away from the substrate, and wherein the surface of the first electronic component is exposed from the surface of the first insulation layer and substantially coplanar with the surface of the insulation layer.  

As to claim 13, claims 1-20 of US Patent ‘529 discloses:
13. The semiconductor device package of claim 11 ,wherein the electrical contact comprises a first portion encapsulated by the first insulation layer and a second portion free from contacting the first insulation layer, and wherein an outer surface of the first portion of the electrical contact has a first radius of curvature and an outer surface of the second portion of the electrical contact has a second radius of curvature, and wherein the first curvature radius is different from the second curvature radius.  

As to claim 14, claims 1-20 of US Patent ‘529 discloses:
14. The semiconductor device package of claim 13, further comprising a first electronic component disposed on the first surface of the substrate and a second electronic component disposed on a second surface of the substrate, wherein the second surface of the substrate is opposite to the first surface of the substrate, and wherein the second electronic component overlaps the first electronic component from a top view perspective.  

As to claim 15, claims 1-20 of US Patent ‘529 discloses:
15. The semiconductor device package of claim 14, wherein the second electronic component overlaps the cavity from the top view perspective.  

As to claim 16, claims 1-20 of US Patent ‘529 discloses:
16. The semiconductor device package of claim 14, further comprising a second insulation layer disposed on the second surface of the substrate and encapsulating the second electronic component and a conductive layer covering the second insulation layer, the substrate and the first insulation layer, wherein a distance between the first electronic component and the conductive layer is greater than a distance between the second electronic component and the conductive layer.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s)  1-17,20 are rejected under 35 U.S.C. 102a2 as being anticipated by Chuang (2017/0309597).

    PNG
    media_image1.png
    538
    706
    media_image1.png
    Greyscale

As to claim 1, mark-up fig 1J [0017-0021], Chuang discloses:
1. A semiconductor device package, comprising: a substrate 212 having a first surface; a first insulation layer 502 disposed on the first surface of the substrate and having a first surface facing away from the substrate; and an electrical contact 300 disposed on the first surface of the substrate wherein a cross-sectional width of an interface between the electrical contact and the first surface of the first insulation layer is greater than a cross-sectional width of a portion of the electrical contact, and wherein the portion of the electrical contact 300 and the first surface of the first insulation layer 502 are substantially at a same elevation (co-planar).  

As to claim 2, mark-up fig 1J [0017-0021], Chuang discloses:
2. The semiconductor device package of claim 1, wherein the portion of the electrical contact 300 is spaced from the first insulation layer 502.  

As to claim 3, mark-up fig 1J [0017-0021], Chuang discloses:
3. The semiconductor device package of claim 1, further comprising a first electronic component 400 disposed on the first surface of the substrate 212 and has a surface exposed from the first surface of the first insulation layer 502.  

As to claim 4, mark-up fig 1J [0017-0021], Chuang discloses:
4. The semiconductor device package of claim 3, wherein the surface of the electronic component 400 is substantially coplanar with the first surface of the insulation layer 502.  

As to claim 5, mark-up fig 1J [0017-0021], Chuang discloses:
5. The semiconductor device package of claim 1, further comprising a first electronic component 400 disposed on the first surface of the substrate 212 and a second electronic component 600 disposed on a second surface of the substrate 212, wherein the second surface of the substrate is opposite to the first surface of the substrate, and wherein the second electronic component 600 overlaps the first electronic component from a top view perspective.  

As to claim 6, mark-up fig 1J [0017-0021], Chuang discloses:
6. The semiconductor device package of claim 5, further comprising a cavity formed on the first surface of the first insulation layer 502 and adjacent to the electrical contact 300, wherein the second electronic component 600 overlaps the cavity from the top view perspective.  

As to claim 7, mark-up fig 1J [0017-0021], Chuang discloses:
7. The semiconductor device package of claim 6, wherein a distance between the first electronic component 400 and a sidewall of the substrate 212 is greater than a distance between the second electronic component 600 and the sidewall of the substrate 212.  

As to claim 8, mark-up fig 1J [0017-0021], Chuang discloses:
8. The semiconductor device package of claim 5, wherein a thickness of the second electronic component 600 is greater than a thickness of the first electronic component 400.  

As to claim 9, mark-up fig 1J [0017-0021], Chuang discloses:
9. The semiconductor device package of claim 8, further comprising a second insulation layer 800 disposed on the second surface of the substrate 212 and encapsulating the second electronic component 600, wherein the first insulation layer 502 comprises an encapsulation material between the first electronic component 400 and the substrate 212 and the second insulation layer  800 comprises the encapsulation material between the second electronic component 600 and the substrate 212.  

As to claim 10, mark-up fig 1J [0017-0021], Chuang discloses:
10. The semiconductor device package of claim 5, further comprising a second insulation layer 800 disposed on the second surface of the substrate 212 and encapsulating the second electronic component 600 and a conductive layer 700 covering the second insulation layer, the substrate 212 and the first insulation layer 212, wherein a distance between the first electronic component 400 and the conductive layer  700 is greater than a distance between the second electronic component 600 and the conductive layer 700.  

As to claim 11, mark-up fig 1J [0017-0021], Chuang discloses:
11. A semiconductor device package, comprising: a substrate 212 having a first surface; an electrical contact 300 disposed on the first surface of the substrate 212; and a first insulation layer 502  disposed on the first surface of the substrate and encapsulating the electrical contact, wherein the first insulation layer 502  includes a cavity adjacent to the electrical contact 300, and wherein a depth of the cavity is equal to or greater than a half of a thickness of the first insulation layer 300.  

As to claim 12, mark-up fig 1J [0017-0021], Chuang discloses:
12. The semiconductor device package of claim 11, further comprising a first electronic component 400 disposed on the first surface of the substrate 212 and encapsulated by the first insulation layer 502, wherein the first electronic component 400 comprises a surface facing away from the substrate 212 and the first insulation layer 502 comprises a surface facing away from the substrate, and wherein the surface of the first electronic component 400  is exposed from the surface of the first insulation layer 502 and substantially coplanar with the surface of the insulation layer 502.  

As to claim 13, mark-up fig 1J [0017-0021], Chuang discloses:
13. The semiconductor device package of claim 11 ,wherein the electrical contact 300 comprises a first portion encapsulated by the first insulation layer502  and a second portion free from contacting the first insulation layer, and wherein an outer surface of the first portion of the electrical contact 300 has a first radius of curvature and an outer surface of the second portion of the electrical contact has a second radius of curvature, and wherein the first curvature radius is different from the second curvature radius.  

As to claim 14, mark-up fig 1J [0017-0021], Chuang discloses:
14. The semiconductor device package of claim 13, further comprising a first electronic component 400 disposed on the first surface of the substrate and a second electronic component  600 disposed on a second surface of the substrate 212, wherein the second surface of the substrate 212 is opposite to the first surface of the substrate, and wherein the second electronic component 600 overlaps the first electronic component 400 from a top view perspective.  

As to claim 15, mark-up fig 1J [0017-0021], Chuang discloses:
15. The semiconductor device package of claim 14, wherein the second electronic component 600 overlaps the cavity from the top view perspective.  

As to claim 16, claims 1-20 of US Patent ‘529 discloses:
16. The semiconductor device package of claim 14, further comprising a second insulation layer 800 disposed on the second surface of the substrate 212 and encapsulating the second electronic component 600 and a conductive layer 700 covering the second insulation layer at least a portion, the substrate 212 and the first insulation layer 502 , wherein a distance between the first electronic component 400 and the conductive layer 700 is greater than a distance between the second electronic component 600 and the conductive layer 700.  

As to claim 17, mark-up fig 1J [0017-0021], Chuang discloses:
17. A method of manufacturing a semiconductor device package, comprising: providing a substrate 212, an electrical contact 300 disposed on the substrate 212 and an encapsulant 502 disposed on the substrate and encapsulating the electrical contact 300; removing a portion of the encapsulant 502 [0019-0021] and a portion of the electrical contact 300 so that the electrical contact 300 has an exposed surface exposed from the encapsulant 502; and forming a cavity on a first surface of the encapsulant 502 and adjacent to the electrical contact 300 so that the electrical contact 300 comprises a side surface facing and spaced from a side surface of the cavity.  

As to claim 20, mark-up fig 1J [0017-0021], Chuang discloses:
20. The method of Claim 17, further comprising: printing a solder paste 900 or flux on the exposed surface of the electrical contact 300.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable overChuang in view of Wu (2017/0243813).
Regarding claims 18-19 , fig 1J [0017-0021], Chuang discloses the invention substantially as claimed, except:
18. The method of Claim 17, wherein the step of forming a cavity further comprising: ablating a portion of the encapsulant, which is adjacent to the electrical contact, so that the side surface of the electrical contact is exposed.  
19. The method of Claim 17, wherein the step of removing a portion of the encapsulant and a portion of the electrical contact further comprising: grinding the encapsulant and the electrical contact.
Wu discloses, in figures 1-3 [0022-0037], a method and device having the step of ablating a portion of the encapsulant 28 for forming a cavity 34 and exposing the side surface of the electrical contact 30, and grinding the electrical contact 30.
    PNG
    media_image2.png
    644
    488
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Chuang to teachings of grinding/ablating the encapsulant and the electrical contact to expose the side surface as taught by Wu, because it is desirous in the art to achieve the predictable result of increasing the adhesive surface during soldering or reflowing of the electrical contact.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du (2016/0218091) discloses a stacked chip package.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813